16-4147
     Huang v. Sessions
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A205 416 575
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   ZENG EN HUANG,
14
15                             Petitioner,
16
17                       v.                                      16-4147
18                                                               NAC
19
20   JEFFERSON B. SESSIONS III,
21   UNITED STATES ATTORNEY GENERAL,
22
23                 Respondent.
24   _____________________________________
25
26   FOR PETITIONER:                         Cora J. Chang, New York, NY.
27
28   FOR RESPONDENT:                         Chad A. Readler, Acting Assistant
29                                           Attorney General; Jessica E.
1                                         Burns, Senior Litigation Counsel;
2                                         Rosanne M. Perry, Trial Attorney,
3                                         Office of Immigration Litigation,
4                                         United States Department of
5                                         Justice, Washington, DC.
6
7           UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11          Petitioner Zeng En Huang, a native and citizen of the

12   People’s Republic of China, seeks review of a November 30,

13   2016, decision of the BIA affirming a January 11, 2016,

14   decision      of   an    Immigration       Judge    (“IJ”)       denying    asylum,

15   withholding        of   removal,     and       relief    under   the   Convention

16   Against Torture (“CAT”).             In re Zeng En Huang, No. A205 416

17   575 (B.I.A. Nov. 30, 2016), aff’g No. A205 416 575 (Immig.

18   Ct.    N.Y.   City      Jan.   11,   2016).         We    assume    the    parties’

19   familiarity with the underlying facts and procedural history

20   in this case.

21          Under the circumstances of this case, we have reviewed

22   both    the   IJ’s      and    the   BIA’s      opinions    “for    the    sake   of

23   completeness.”          Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

24   524, 528 (2d Cir. 2006).             The applicable standards of review




                                                2
1    are well established.         8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

2    v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

3          “Considering the totality of the circumstances, and all

4    relevant factors, a trier of fact may base a credibility

5    determination on the demeanor, candor, or responsiveness of

6    the applicant or witness, . . . the consistency between the

7    applicant’s or witness’s written and oral statements . . . ,

8    [and] the internal consistency of each such statement . . .

9    without regard to whether an inconsistency, inaccuracy, or

10   falsehood goes to the heart of the applicant’s claim . . . .”

11   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

12   64.   Substantial evidence supports the agency’s determination

13   that Huang was not credible as to his claim that Chinese

14   family planning officials forced his wife to terminate a

15   pregnancy and detained and harmed him for violating China’s

16   family planning policy.

17         The agency reasonably relied in part on Huang’s demeanor,

18   noting that he was unresponsive and evasive at times.                  See

19   8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales,

20   430   F.3d   77,   81   n.1    (2d   Cir.    2005)     (recognizing   that

21   particular    deference       is   given    to   the   trier   of   fact’s




                                          3
1    assessment of demeanor).      That finding is supported by the

2    record.

3        The    demeanor   finding      and   the    overall    credibility

4    determination are bolstered by record inconsistencies.              See

5    Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

6    Cir. 2006).      The agency reasonably found that Huang made

7    inconsistent statements regarding whether he interacted with

8    police after his release from detention, and where he and his

9    wife lived in hiding from family planning officials.               See

10   8 U.S.C.     § 1158(b)(1)(B)(iii).          Huang   did   not   provide

11   compelling    explanations   for    these    inconsistencies.      See

12   Majidi, 430 F.3d at 80 (“A petitioner must do more than offer

13   a plausible explanation for his inconsistent statements to

14   secure relief; he must demonstrate that a reasonable fact-

15   finder would be compelled to credit his testimony.” (internal

16   quotation marks omitted)).

17       Having     questioned    Huang’s     credibility,     the    agency

18   reasonably relied further on his failure to rehabilitate his

19   credibility with corroborating evidence.             “An applicant’s

20   failure to corroborate his or her testimony may bear on

21   credibility, because the absence of corroboration in general

22   makes an applicant unable to rehabilitate testimony that has


                                        4
1    already been called into question.”               Biao Yang v. Gonzales,

2    496 F.3d 268, 273 (2d Cir. 2007).              The agency did not err in

3    declining to credit unsworn letters from Huang’s relatives

4    because    they    were    from   interested      parties    who    were   not

5    available for cross-examination.                See Y.C. v. Holder, 741

6    F.3d 324, 334 (2d Cir. 2013).               There is no merit to Huang’s

7    argument    that     the    IJ    was       required   to    identify      what

8    corroborating evidence was missing and explain why it was

9    reasonably available given that the lack of corroboration

10   finding was made in the context of an adverse credibility

11   determination.      See Diallo v. Gonzales, 445 F.3d 624, 633-34

12   (2d Cir. 2006).

13        Given the demeanor and inconsistency findings, as well

14   as   the    lack    of     corroboration,        the     agency’s    adverse

15   credibility       determination     is       supported      by   substantial

16   evidence.           8 U.S.C.       § 1158(b)(1)(B)(iii).                   That

17   determination is dispositive of Huang’s claims for asylum,

18   withholding of removal, and CAT relief because all three

19   claims are based on the same factual predicate.                  See Paul v.

20   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

21        For the foregoing reasons, the petition for review is

22   DENIED.    As we have completed our review, any stay of removal


                                             5
1   that the Court previously granted in this petition is VACATED,

2   and any pending motion for a stay of removal in this petition

3   is DISMISSED as moot.   Any pending request for oral argument

4   in this petition is DENIED in accordance with Federal Rule of

5   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

6   34.1(b).

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  6